Citation Nr: 1807735	
Decision Date: 02/06/18    Archive Date: 02/14/18

DOCKET NO.  09-03 571A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an increased rating for postoperative residuals of an L3-4 posterior spinal fusion, currently rated 40 percent disabling.

2.  Entitlement to an increased rating for right lower extremity radiculopathy, associated with the L3-4 spinal fusion, currently rated 10 percent disabling.  

3.  Entitlement to an initial evaluation greater than 10 percent for left lower extremity radiculopathy, associated with the L3-4 spinal fusion.  

4.  Entitlement to service connection for a stomach disability.  


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services



WITNESSES AT HEARINGS ON APPEAL

Veteran and his parents 


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel


INTRODUCTION

The Veteran served on active duty from August 2001 to December 2002.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

The Veteran testified before two Board hearings.  In July 2010, he testified in a travel Board hearing convened at the RO before a Veterans Law Judge (VLJ) who has retired from the Board.  That hearing addressed issues #1 and #2 noted above.  In March 2012, he testified in a videoconference hearing before the undersigned VLJ.  That hearing pertained to issues #3 and #4 above.  Transcripts of each hearing have been included in the record.  The record consists entirely of electronic claims files and has been reviewed.    

In August 2010 and November 2012, the now-retired VLJ remanded issues #1 and #2 for additional development.  Separately, in November 2012, the undersigned VLJ remanded issues #3 and #4 for additional development.  The issues on appeal are again before the Board for appellate review.  

In June 2012, the Board notified the Veteran that the transcript of the March 2012 hearing was incomplete due to malfunctioning recording equipment.  The Board offered the Veteran another hearing before the undersigned VLJ.  The Veteran did not respond to this offer.  As such, the Board has proceeded under the assumption that the Veteran has not wanted a new hearing on issues #3 and #4.  

In December 2017, the Board notified the Veteran that the VLJ who conducted the July 2010 Board hearing had since retired.  The Board offered the Veteran a new hearing before another VLJ, and provided him with 30 days within which to respond.  To date, the Veteran has not responded to the December 2017 letter.  As such, the Board will assume the Veteran does not want a new hearing with regard to issues #1 and #2, and will proceed accordingly.  See 38 C.F.R. § 20.707 (2017).  

In light of the foregoing procedural background - and given that both appeals originate from the same RO, and that each of the four appealed issues is inextricably intertwined with one another - the Board has "merged" the separate appeals.  Henceforth, the docket number assigned for the older appeal (i.e., issues #1 and #2) will be utilized for the entire appeal.   

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

A remand of the issues on appeal is warranted for additional medical inquiry.  

In a December 2013 statement, the Veteran's former representative indicated that the Veteran's service-connected spine and radiculopathy disabilities had worsened since the most recent VA examination in August 2011.  Further, VA treatment records dated until as recent as July 2015 suggest a worsening of neurological symptomatology related to the lumbar spine disability.  The Veteran should be provided with a new VA examination.  See Green v. Derwinski, 1 Vet. App. 121 (1991).

In a July 2010 rating decision, the RO denied the service connection claim for stomach disability, finding that the record lacked evidence of a current disability.  The RO confirmed the finding in an October 2011 Statement of the Case (SOC).  VA treatment records dated in April 2015 indicate, however, that the Veteran now has a current digestive disorder (e.g., reflux).  Further, information noted in VA treatment records indicates that the digestive disorder may be due to medication used for pain related to service-connected disability.  The Veteran has not undergone VA examination on this claim.  Based on the foregoing, the Veteran should be provided with a VA examination.  

Lastly, the record in unclear regarding whether the Veteran has been incarcerated during the appeal period (i.e., since October 2006).  If, in fact, he has been incarcerated since October 2006, the RO should attempt to associate with the claims file any relevant medical evidence generated during such incarceration.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (VA must tailor its assistance to the peculiar circumstances of confinement for incarcerated veterans).

Accordingly, the case is REMANDED for the following action:

1.  Undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claims, to include any outstanding VA treatment records, the most recent of which are dated in March 2016.  All records/responses received must be associated with the electronic claims file. 

2.  Request from the Veteran authorization to obtain medical evidence pertaining to any period of incarceration he may have served since October 2006.  He should also clearly identify any periods of incarceration.  All records/responses received must be associated with the electronic claims file.  All attempts to obtain records should be documented in the claims file.

3.  After the foregoing development has been completed, schedule a VA examination to determine the nature and severity of the Veteran's service-connected lumbar spine and lower extremity neurological disabilities.  The examiner should review the claims folder, examine and interview the Veteran, and detail in a report the severity of the Veteran's radiculopathy (i.e., moderate, moderately severe, or severe), and determine whether the lumbar spine disability has caused incapacitating episode(s) anytime since October 2006.  

Please explain in detail any opinion provided.  

4.  Schedule a VA examination to determine the nature and etiology of the Veteran's claimed stomach (i.e., digestive) disorder.  The examiner should review the claims folder, examine and interview the Veteran, and then respond to the following questions. 

(a)  What digestive disabilities has the Veteran been diagnosed with since his service connection claim in August 2009?

(b)  Is it at least as likely as not (i.e., probability of 50 percent or higher) that any diagnosed digestive disability was related to an in-service disease, event, or injury?

(c)  If the answer to (b) is negative, is it at least as likely as not that any digestive disability is proximately due to or the result of service-connected disability? 

In answering (c), please consider and discuss the evidence of record indicating that the Veteran may have reflux due to medication used to treat service-connected disability.  

(d)  If the answers to (b) and (c) are negative, is it at least as likely as not that any digestive disability is aggravated (i.e., worsened beyond the natural progress) by service-connected disability?  If aggravation is found, the examiner should address the following medical issues: (1) the baseline manifestations of the disorder found prior to aggravation; and (2) the increased manifestations which, in the examiner's opinion, are proximately due to the service-connected disorder(s). 

Please explain in detail any opinion provided.  

5.  After the completion of any action deemed appropriate in addition to that requested above, the claims should be readjudicated.  All evidence received since the March 2016 Supplemental SOC (SSOC) should be considered.  If any benefit sought remains denied, the Veteran should be provided another SSOC.

Please note that each of the remanded claims is inextricably intertwined with one another, and must be decided together.  See Smith v. Gober, 236 F.3d. 1370 (Fed. Cir. 2001).  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012). 


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




